Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 16, 2003, convicting him of assault in the first degree, reckless endangerment in the first degree, sodomy in the first degree, sodomy in the third degree, criminal solicitation in the fourth degree, and perjury in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the testimony of the prosecution’s witnesses was inconsistent and unreliable, and legally insufficient to support the convictions of assault in the first degree, reckless *608endangerment in the first degree, sodomy in the third degree, and criminal solicitation in the fourth degree (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-20 [1995]; People v Ortega, 265 AD2d 430 [1999]; People v Udzinski, 146 AD2d 245, 250 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Contes, 60 NY2d 620 [1983]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Ortega, supra). H. Miller, J.P., Cozier, Goldstein and Skelos, JJ., concur.